Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on Applicants’ amendment filed on 11/20/2020 and an interview conducted on 2/22/2021 with Applicants’ representative Attorney Daniel H. Broaddus (Reg. No. 68,698).

EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.    Authorization for this examiner’s amendment was given in an interview with Attorney Daniel H. Broaddus (Reg. No. 68,698).

4.    Claims 1, 5-10, 12, 15-20 and 22 are allowed.
5.    Claims 3-4, 11, 13-14 and 21 are canceled.
6.    The application has been amended as follows:




In the Abstract:

Please replace the Abstract with the following paragraph:

A system includes: a physical communication interface, hardware data storage, and validation circuitry. The validation circuitry may load an infrastructure definition and, based on the enablement flag, determine whether the test definition is enabled or non-enabled. The validation circuitry may further exclude the test definition when the test definition is not enabled, and report an error to an operator interface display when the test definition was excluded. The validation circuitry may further generate a call to the serverless infrastructure provider when the test definition is enabled, and receive a resource description in response. The validation circuitry may terminate the provisioned resource when the expected configuration is not included within the resource description. The validation circuitry may mark the infrastructure definition as validated when the expected configuration is included within the resource description.

IN THE CLAIMS:

1. (Currently amended)	A system including:
a physical communication interface configured to implement a communication channel to a serverless infrastructure provider;
hardware data storage configured to store:
an infrastructure definition within an infrastructure directory; and
a test definition associated with the infrastructure definition, the test definition including an enablement flag; and
validation hardware circuitry configured to:
 for multiple resources;
based on the enablement flag, determine whether the test definition is enabled or non-enabled;
exclude the test definition when the test definition is not enabled;
check whether the test definition was excluded;
report an error to an operator interface display when the test definition was excluded;
generate a software development kit (SDK) call to the serverless infrastructure provider when the test definition is enabled, the SDK call configured to request a resource description for a provisioned resource;
receive, from an infrastructure provider, a resource description in response to the SDK call;
responsive to the resource description, execute an expression query on the resource description to determine whether the resource description includes an expected configuration; 
terminate the provisioned resource when the expected configuration is not included within the resource description; and
mark the infrastructure definition as validated when the expected configuration is included within the resource description: 
where the validation hardware circuitry is further configured to report an error to an operator interface display when the expected configuration is not included within the resource description; and 
where the expected configuration includes a specific hash attribute and a specific range attribute.

3- 4. (Cancelled)

5. (Original)	The system of claim 1, where the expected configuration includes a specific table type.

6. (Currently amended)	The system of claim 1, where the system is further 
initiate instantiation of the provisioned resource; and
cause invocation of the validation hardware circuitry in response to initiation of the instantiation of the provisioned resource.
 
7. (Original)	The system of claim 1, where the resource description includes:
a resource presence indication for the provisioned resource; and
a detail status descriptor of provisioning status for the provisioned resource.

8. (Currently amended)	The system of claim 1, where the call includes 

 hardware circuitry is configured to operate on each of multiple infrastructure definitions in the infrastructure directory.

10. (Original)	The system of claim 1, where the infrastructure definition includes:
a yet another markup language (YAML) file;
a comma separated value (CSV) file;
a javascript object notation (JSON) file; or
any combination of the foregoing.

11. (Cancelled)

12. (Currently Amended)	A method including:
at a physical communication interface, implementing a communication channel to a serverless infrastructure provider; and
at validation hardware circuitry:
loading an infrastructure definition from an infrastructure directory, the infrastructure directory stored within hardware data storage along with a test definition associated with the 
based on an enablement flag included within the test definition, determining whether the test definition is enabled or non-enabled;
excluding the test definition when the test definition is not enabled;
 software development kit (SDK) call to the serverless infrastructure provider when the test definition is enabled, the SDK call configured to request a resource description for a provisioned resource;
receiving, from an infrastructure provider, a resource description in response to the SDK call;
responsive to the resource description, executing an expression query on the resource description to determine whether the resource description includes an expected configuration;
terminating the provisioned resource when the expected configuration is not included within the resource description;
marking the infrastructure definition as validated when the expected configuration is included within the resource description;
checking whether the test definition was excluded;[[ and]]
reporting an error to an operator interface display when the test definition has been excluded; and
reporting an error to an operator interface display when the expected configuration is not included within the resource description:
wherein the expected configuration includes a specific hash attribute and a specific range attribute.

13. – 14. (Cancelled)



16. (Currently Amended)	A product including:
machine-readable media other than a transitory signal; and
instructions stored on the machine-readable media, the instructions configured to, when executed, cause a machine to:
at a physical communication interface, implement a communication channel to a serverless infrastructure provider; and
at validation hardware circuitry:
load an infrastructure definition from an infrastructure directory, the infrastructure directory stored within hardware data storage along with a test definition associated with the with the infrastructure definition;
based on an enablement flag included within the test definition, determine whether the test definition is enabled or non-enabled;
exclude the test definition when the test definition is not enabled;
check whether the test definition was excluded;
report an error to an operator interface display when the test definition was excluded;
generate a software development kit (SDK) call to the serverless infrastructure provider when the test definition is enabled, the SDK call configured to request a resource description for a provisioned resource;
, from an infrastructure provider, a resource description in response to the SDK call;
responsive to the resource description, execute an expression query on the resource description to determine whether the resource description includes an expected configuration;
terminate the provisioned resource when the expected configuration is not included within the resource description; and
mark the infrastructure definition as validated when the expected configuration is included within the resource description; and
report an error to an operator interface display when the expected configuration is not included within the resource description: 
wherein the expected configuration includes a specific hash attribute and a specific range attribute.

17. (Currently Amended)	The product of claim 16, instructions are further configured to cause the machine to: 

initiate instantiation of the provisioned resource; and
cause invocation of the validation circuitry in response to initiation of the instantiation of the provisioned resource.
 
18. (Original)	The product of claim 16, where the resource description includes:
a resource presence indication for the provisioned resource; and


19. (Currently Amended)	The product of claim 16, where the call includes 

20. (Original)	The product of claim 16, where the infrastructure definition includes:
a yet another markup language (YAML) file;
a comma separated value (CSV) file;
a javascript object notation (JSON) file; or
any combination of the foregoing.

21. (Cancelled)

22. (Previously presented)	The product of claim 16, where the expected configuration includes a specific table type.

Reasons for Allowance
7.    Claims 1, 5-10, 12, 15-20 and 22 are allowed over the prior arts of record.
8.    The following is an examiner’s statement of reasons for allowance:
A. The cited references:
Sividia et al. (US Pub. No. 2019/0052531 A1) discloses tracking file definition…tracked configuration file CI deletion/update and report tracked filed – please 
Koryakin et al. (US Pub. No. 2019/0034957 A1) discloses the integration of the cloud applications needs to be tested by the cloud service broker.  For example, a integration cloud application may need to be tested prior to being published for sale (e.g., in the cloud service broker marketplace), such as when the cloud application is in a development phase in anticipation of advancing to the production phase – See paragraphs [0026 -0028].    Generate and display a validation status report based on the results of the validation performed -- please see Fig. 5, step 510.  The application integration bus 148 is configured to route API requests (e.g., provisioning, deleting, etc.) initiated by the cloud service broker computing device 130 to the appropriate integration cloud application 114 – See paragraph [0036].  However, Koryakin does not disclose … check whether the test definition was excluded; report an error to an operator interface display when the test definition was excluded;… terminate the provisioned resource when the expected configuration is not included within the resource description; and mark the infrastructure definition as validated when the expected configuration is 
Ghavamzadeh et al. (US Pub. No. 2017/0330114 A1) discloses in table 1: m is the total number of tested hypotheses; m.sub.0 is the number of true null hypotheses, m-m.sub.0 is the number of true alternative hypotheses – See paragraph [0023].  Sequential rejection procedure – See Figs. 1 and 2A, display test results in user interface – See Fig. 1.  However, Ghavamzadeh does not disclose… check whether the test definition was excluded; report an error to an operator interface display when the test definition was excluded;… terminate the provisioned resource when the expected configuration is not included within the resource description; and mark the infrastructure definition as validated when the expected configuration is included within the resource description… where the expected configuration includes a specific hash attribute and a specific range attribute as claims 1, 12 and 16 recited.
Ovo Tech (Deploying AWS Elastic Beanstalk applications with Terraform, 2016) discloses we wanted to automate provisioning of an AWS Elastic Beanstalk (EB) environment and reuse it to build other environments…validate test enable: true – please see page 1 and page 18.  However, Ovo Tech does not disclose… check whether the test definition was excluded; report an error to an operator interface display when the test definition was excluded;… terminate the provisioned resource when the expected configuration is not included within the resource description; and mark the infrastructure definition as validated when the expected configuration is included within the resource description… where the expected configuration includes a specific hash attribute and a specific range attribute as claims 1, 12 and 16 recited.
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific to the limitations of:
“…check whether the test definition was excluded;
report an error to an operator interface display when the test definition was excluded;…
responsive to the resource description, execute an expression query on the resource description to determine whether the resource description includes an expected configuration; 
terminate the provisioned resource when the expected configuration is not included within the resource description; and
mark the infrastructure definition as validated when the expected configuration is included within the resource description; …
where the expected configuration includes a specific hash attribute and a specific range attribute ” in combination with all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 12, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 12, specific to the limitations of:

terminating the provisioned resource when the expected configuration is not included within the resource description;…
checking whether the test definition was excluded;
reporting an error to an operator interface display when the test definition has been excluded; and…
wherein the expected configuration includes a specific hash attribute and a specific range attribute” in combination with all other limitations/elements as claimed in claim 12. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 16, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 16, specific to the limitations of:
“…check whether the test definition was excluded;
report an error to an operator interface display when the test definition was excluded;…
responsive to the resource description, execute an expression query on the resource description to determine whether the resource description includes an expected configuration;

wherein the expected configuration includes a specific hash attribute and a specific range attribute” in combination with all other limitations/elements as claimed in claim 16. Such combination/render obvious features, are allowed over the prior art of record.
Claims 5-10, 15, 17-20 and 22 are dependent upon claims 1, 12 and 16. Since the independent claims 1, 12 and 16 are allowable, claims 5-10, 15, 17-20 and 22, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouali (US Pub. No. 2018/0024814 A1) discloses method for automatically generating enterprise software applications with minimal level of manual 
coding.  The preferred embodiment provide a graphical design tool that models 
an application using Unified Model Language (UML), validate the UML model, and automatically generate deployable application The preferred embodiment also provides 
	Abreu et al. (US Pub. No. 2009/0187822 A1) discloses the disclosed verification architecture is a generic test platform for application setup that verifies the state of a machine after the execution of a setup application.  The architecture provides a setup mechanism for creating, editing, and maintaining state information, facilitates adaptability from one setup application to another setup application, and built-in support for standard types of tests as well as the ability to create unique testing scenarios that can be expanded to run on various test infrastructures – See paragraph [0017].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MONGBAO NGUYEN/Examiner, Art Unit 2192